Case 1:20-cv-04931-JRC Document 26 Filed 06/03/21 Page 1 of 1 PagelD #: 100

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
MONTEL TURNER, Case No.: 20-CV-4931 (IRC)
Plaintiff, STIPULATION OF
DISCONTINUANCE WITH
PREJUDICE
-against-
STANLEY LEWIS PLUMBING & HEATING
CORP, WGC SOLUTIONS INC and
ALEX LEWIS,
Defendants.
xX

 

IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the Plaintiff and
the Defendants, that no person, not a party, having an interest in the subject matter of the action or
having an interest adverse to the Plaintiff, the within action commenced by the Plaintiff is hereby

discontinued ‘with prejudice and without costs from any party as against any other party.

IT IS FURTHER STIPULATED AND AGREED that this stipulation (and/or a copy thereof)
may be filed in duplicative with full force and effect as if it was the original, and said Stipulation(s)

maybe filed without further notice with the Clerk of the Court.

Dated: June 3, 2021
New York, New York

 

 

AKIN LAW GROUP PLLC DAVIDOFF HUTCHER & CITRON, LLP
Z ee

By;Robert D. Salaman, Esq. Ben Noren, Esq.

Attorneys for Plaintiff Attorneys for Defendants

45 Broadway, Suite 1420 605 3 Avenue

New York, New York 10006 New York, New York 10158

Tel: (212) 825-1400 Tel: (646) 428-3120
